        Case 20-30712-5-mcr         Doc 12 Filed 11/05/20 Entered 11/05/20 13:10:04     Desc
                                     Final Decree Est/Tr Page 1 of 1
B2170 (Form 2170) (12/15)

                            UNITED STATES BANKRUPTCY COURT
                                     Northern District of New York
In Re: Debtor(s) (name(s) and address)                       )
Gwendolyn Morrow−Lawrence                                    )
                                                             )
xxx−xx−1087                                                  )Case Number: 20−30712−5−mcr
2037 E Genesee Street #1                                     )
Syracuse, NY 13210                                           )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )Chapter: 7
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )



                                         FINAL DECREE
The estate of the above named debtor(s) has been fully administered.
IT IS ORDERED THAT:
Mary Lannon Fangio−Trustee is discharged as trustee of the estate of the above named debtor(s),
and the bond is cancelled.
The case of the above named debtor(s) is closed.

Syracuse, NY
DATED: 11/5/20
                                               BY THE COURT




                                               Margaret M. Cangilos−Ruiz
                                               Chief U.S. Bankruptcy Judge
